 In the Matter of F. G.VOLT& SONS,INC.andUNITED FOOD WORKERSINDUSTRIAL UNION, LOCAL 107Case No. C-576.-Decided July 10, 1938Meat Packing Industry-Settlement:stipulation providing for reinstatementand back pay,and withdrawal of recognition of company-dominated union-Order:entered on stipulation.Mr. Jerome I. Macht,for the Board.Saul, Ewing, Rennick & Saul,byMr. Earl G. HarrisonandMr.Harry E. Sprogell,of Philadelphia, Pa., for the respondent.Syme, Simons e6 Ziserman,byMr. Nathan Ziserman,of Philadel-phia, Pa., for the Union.Mr. John A. Mullican,of Philadelphia, Pa., for the Association.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEA charge and amended charges having been filed by United FoodWorkers Industrial Union, Local 107, herein called the Union, thoNational Labor Relations Board, herein called the Board, by John E.Johnson, Acting Regional Director for the Fourth Region (Philadel-phia,Pennsylvania), issued its complaint, dated April 15, 1938,against F. G. Vogt & Sons, Inc., Philadelphia, Pennsylvania, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of -Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the-Act.The complaint and notice of hearing thereon were duly served upon therespondent, the Union, and Employees Collective Co-operative Asso-ciation, herein called the Association.With respect to the unfair labor practices, the complaint alleged, insubstance, that the respondent, by permitting its supervisory officialsto circulate membership cards, notices, and petitions for the Associa-tion among its employees, to collect dues for the Association, and tothreaten its employees with loss of their jobs if they did not join theAssociation, and by other acts, dominated and interfered with the for-8 N. L. R.B.,No. 26.223 224NATIONAL LABOR RELATIONS BOARDmation and administration of the Association; that, following a strikeamong the respondent's employees brought about by the respondent'sactivities described above, the respondent terminated the employmentof 18 named employees because they engaged in concerted activitieswith other employees at its Philadelphia Plant, for the purposes ofcollective bargaining and other mutual aid and protection; and thatthe respondent by all the acts set forth above interfered with, re-strained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.On'April 20, 1938, the said Acting Regional Director granted therespondent an extension of time in which to file its answer.On April21, 1938, the said Acting Regional Director denied the respondent'spetition for a continuance of the hearing.On the same date the Asso-ciation petitioned to intervene in the proceeding.This petition wasgranted on April 22, 1938.On April 25, 1938, the respondent filed itsanswer in which it admitted the allegations concerning the nature andscope of its business but denied the allegations of unfair laborpractices.Pursuant to notice, a hearing was held on April 25, 26, and 28, 1938,at Philadelphia, Pennsylvania, before Herbert A. Lien, the Trial Ex-aminer duly designated by the Board.All parties were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.On April 25, 1938, counsel for the Board and counsel for the re-spondent entered into a stipulation concerning the nature and scopeof the respondent's business.This stipulation was admitted into therecord without objection from any party.On April 28, 1938, the respondent, the Union, the Association, andcounsel for the Board entered into a stipulation in settlement of thecase, in which the respondent and the Association agreed to the entryof a consent order by the Board, upon its approval of the stipulation.This stipulation was received in evidence without objection.During the course of the hearing the Trial Examiner made sev-eral rulings, in addition to those mentioned above, on motions andobjections to the admission of evidence.The Board has reviewedthe rulings made by the Trial Examiner and those made by theActing Regional Director prior to the hearing and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On April 29, 1938, the Acting Regional Director duly notified allparties to the proceeding that the Board had approved the saidstipulation.On May 4, 1938, pursuant to Article II, Section 37,of National Labor Relations Board Rules and Regulations-Series1, as amended, the case was duly transferred to the Board. DECISIONS AND ORDERS225Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation, engaged in theslaughtering of livestock, and the processing of meat products. Ithas its principal office and plant in Philadelphia, Pennsylvania,where it employs about 500 workers.In the course of its operations the respondent purchases live hogs,cattle, boneless beef, fresh ham, fresh bacon, and other fresh meats.During the year 1937, the value of the respondent's purchases ofthese raw materials was between $6,000,000 and $8,000,000.Ap-proximately 85 per cent of 'these purchases were shipped into theState of Pennsylvania from other States.During the same yearthe respondent processed meat products valued at between $7,000,000and $9,000,000.Forty per cent of the meat products were shippedtoStates other than the State of Pennsylvania and to foreigncountries.We find that the respondent's operations at its Philadelphia,Pennsylvania, plant constitute a continuous flow of trade, traffic,and commerce, among the several States and with foreign countries.II. THE BASIS OF SETTLEMENTThe stipulation concerning the order the Board might enter inthe case provides as follows:It is hereby stipulated by and between F. G. Vogt & Sons,Inc.,respondentherein;UnitedFoodWorkers IndustrialUnion, Local 107, a party herein; Employees Collective Co-operative Association, a party herein ; and the National LaborRelations Board, that upon the record herein and upon thisstipulation, if approved by the National Labor Relations Board,an order may forthwith be entered by said Board and by theUnited States Circuit Court of Appeals for the Third Circuit,providing as follows :1.Respondent, F. G. Vogt & Sons, Inc., a corporation, its offi-cers, agents, successors and assigns shall cease and desist :(a) from in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in section 7 of the Act; 226NATIONALLABOR RELATIONS BOARD(b) from discouraging membership in the United FoodWorkers Industrial Union, Local 107, or any other labor or-ganization of its employees, or encouraging membership in theEmployees Collective Co-operative Association, or 'any otherlabor organization of its employees, by discriminating againstemployees in regard to hire or tenure of employment or anycondition of employment;(c) from in any manner dominating or interfering with theadministration of the Employees Collective Co-operative As-sociation,orwith the formation or administration of anyother labor organization of its employees, and from contribut-ing aid or support to said organization; from recognizing ordealing in any manner with the Employees Collective Co-operativeAssociation, or any group purporting to representsaid organization; or from forming or maintaining any groupsor designating any individuals to act as the representatives ofthe employees for the purposes of collective bargaining respect-ing any of the terms or conditions of employment ;(d) from giving effect to its contracts with the EmployeesCollective Co-operative Association.2.Employees Collective Co-operative Association will uponentry of this order by the Board disestablish itself as a collec-tive bargaining agency and shall on said date wholly terminateits existing collective bargaining relations with the respondent,F. G. Vogt & Sons, Inc.3.The Employees Collective Co-operative Association willnotify each of its members of said disestablishment within ten(10) days from the making of an order herein by the NationalLabor Relations Board.4. It is further stipulated that the Board may order the re-spondent to take the following affirmative action to effectuatethe purposes of the National Labor Relations Act:That the respondent shall,(a) offer to each of the employees named in Schedule A 1annexed hereto and made a part hereof, on or about May 2, 1938,or upon notification of approval of this stipulation by the Na-tional Labor Relations Board, immediate and full reinstatementto their former positions without loss of seniority and withoutprejudice to any rights and privileges previously enjoyed bythem and which are now enjoyed by those presently employedin like positions, and shall, upon their application in the cus-I Schedule A of the stipulation,being identical with schedule A of the Board's orderherein, does not appear in the Decision. DECISIONS AND ORDERS227tomary mannerfor employment with respondent, so reinstatethem ;(b)make whole each of the persons named in Schedule A forthe loss of pay suffered, by payment to each of them, respectively,on or before May 9, 1938, or one week after the approval of thisstipulation by the Board, the sum set forth following his or hername, which sum is in full payment for the amount which eachwould have earned as wages from September 24, 1937 to said dateof payment;(c)withdraw all recognition from the Employees CollectiveCo-operative Association, as the representative of its employeesor any of them for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment; and dis-establish said Employees Collective Co-operative Association ;(d) inform each and every one of its employees that thecontracts entered into on or about August 9, 1937, and on or aboutSeptember 28, 1937, and all other contracts with the, EmployeesCollective Co-operative Associationare nulland void and thatrespondent will discontinue said contracts as a term or conditionof employment, and will desist in any manner from giving effect'to said contracts;(e) inform in writing the officers of the Employees CollectiveCo-operative Association that the respondent will not in anymanner dealwithor recognizethe Association ;(f) inform all of its officials and agents, including superin-tendents, foremen and other supervisory employees that theyshall not in any manner approach employees concerning, or dis-cuss with the employees, the question of their labor affiliation,or threaten employees in any manner because of their member-ship in any labor organization in general, or the United FoodWorkers Industrial Union, Local 107, in particular;(g) post and keep visible, in a prominent place in each de-partment of respondent's plant for a period of thirty (30) daysafter receipt, copies of the order to be entered by the NationalLaborRelations Board;(h) respondent shall notify the Acting Regional Director forthe Fourth Region, of compliance with the foregoing orderwithin thirty (30) days from the date of its entry by the Board.5.It is further stipulated and agreed ' between the partieshereto that the rates of pay and hours of worknow existingin the plant of the respondent shall not be changed by virtueof this agreement.117213-39-vol. 8---16 -228NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and stipulation andthe entire record in the proceeding, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that F. G. Vogt & Sons, Inc., Philadelphia,Pennsylvania, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act;(b)Discouraging membership in the United Food Workers In-dustrialUnion, Local 107, or any other labor organization of itsemployees, or encouraging membership in the Employees CollectiveCo-operativeAssociation, or any other labor organization of itsemployees, by discriminating against employees in regard to hireor tenure of employment or any condition of employment;(c) In any manner dominating or interfering with the administra-tion of the Employees Collective Co-operative Association, or withthe formation or administration of any other labor organization of itsemployees, and from contributing aid or support to said organization;from recognizing or dealing in any manner with the EmployeesCollectiveCo-operativeAssociation, or any group purporting torepresent said organization; or from forming or maintaining anygroups or designating any individuals to act as the representativesof the employees for the purposes of collective bargaining in respectof any of the terms or conditions of employment;(d)Giving effect to its contracts with the Employees CollectiveCo-operative Association.2.Take the following affirmative -action, which the Board findswill effectuate the policies of the Act :(a)Offer to each of the employees named in schedule A annexedhereto and made a part hereof immediate and full reinstatement totheir former positions without loss of seniority and without prejudiceto any rights and privileges previously enjoyed by them and whichare now enjoyed by those presently employed in like' positions, andupon their application in the customary manner for employmentwith the respondent, so reinstate them;(b)Make whole each of the persons named in schedule A for theloss of pay suffered, by payment to each of them, respectively, thesum set forth following his or her name, which sum is in full pay- DECISIONS AND ORDERS229ment for the amount which each would have earned as wages fromSeptember 24, 1937, to May 9, 1938;(c)Withdraw all recognition from the Employees Collective- Co-operative Association, as the representative of its employees or anyof them for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment; and disestablish said EmployeesCollective Co-operative Association;(d) Inform each and every one of its employees that the contractsentered into on or about August 9, 1937, and on or about September28, 1937, and all other contracts with the Employees Collective Co-operative Association are null and void and that respondent willdiscontinue said contracts as a term or condition of employment, andwill desist in any manner from giving effect to said contracts;(e) Inform in writing the officers of the Employees CollectiveCo-operative Association that the respondent will not in any mannerdeal with or recognize the Association ;(f) Inform all of its officials and agents, including superintend-ents, foremen, and other supervisory employees, that they shall notin any manner approach employees concerning, or discuss with theemployees, the question of their labor affiliation, or threaten em-ployees in any manner, because of their membership in any labororganization in general, or the United Food Workers IndustrialUnion, Local 107, in particular;(g)Post and keep visible in "a prominent place in each departmentof the respondent's plant for a period of thirty (30) days afterreceipt, copies of this order;(h)Notify the Acting Regional Director for the Fourth Region, ofcompliance with this order within thirty (30) days from the dateof its entry by the Board.SCHEDULE ABernard Grimes---------------169.26Herman Mack ----------------- 58. 95JohnKobron------------------221.50Anna Brown------------------ 99.87GustavBauman---------------8.82Carl Bauman------------------285.60Anna Grimes------------------100.89Helen Grimes-----------------128.10Gus Radu---------------------118.59Josephine Shieder-------------178.02CharlesW. Goerig------------ 278.85Frank Wlazlowicz------------- 321.87Rudolph Willers--------------- 216 33Stanley Domzalski------------ 101.43Joseph Poelt------------------ 273.30Ludwick Louis Gocek---------- 321.93Peter Noel____________________ 212.76StevenHuchler---------------84.15Frank Williams ---------------222.93